Citation Nr: 0008695	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana,


THE ISSUE

Entitlement to an increased rating for tinea manis, tinea 
pedis, tinea cruris, tinea corporis with dermatophytosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision.  By this 
rating decision, the RO increased the disability evaluation 
for the service-connected skin condition from a 10 percent to 
a 30 percent evaluation.  


FINDINGS OF FACT

1.  1.  All relevant evidence necessary for a fair and 
informed decision has been obtained by the originating 
agency.  

2.  The service-connected skin disorder is currently 
manifested by erythematous, scaling plaques on the palms, 
scaling and eroded areas with odoriferous plaques on the 
feet, multiple eczematous plaques on the arms and erythema 
and macerated plaques on the groin area.  

3.  There is no objective evidence of ulceration, extensive 
exfoliation, crusting, systemic or nervous manifestations or 
exceptionally repugnant.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected skin condition, classified as tinea 
manis, tinea pedis, tinea cruris, tinea corporis with 
dermatophytosis have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Code 7806, 7817 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected skin condition.  That is, he has presented 
a claim that is plausible.  Cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was originally 
established for bilateral tinea pedis in January 1960.  The 
veteran was assigned a 10 percent rating for that condition.  
The RO denied entitlement to service connection for another 
skin condition, classified as dyshidrosis in rating decisions 
dated in July 1980 and again in February 1987.  

In the January 1996 rating service connection was expanded to 
a skin condition of the hands.  The veteran's condition was 
then classified as dermatophytosis of the hands and feet.  As 
noted above, the disability evaluation was increased from a 
10 to a 30 percent rating.  In a March 1998 decision, the 
hearing officer again expanded service connection for a skin 
condition to included not only tinea pedis, tinea manis and 
dermatophytosis, but also to include tinea cruris and tinea 
corporis.  

Tinea and dermatophytosis are rated as for eczema, dependent 
upon location, extent and repugnant or otherwise disabling 
character of manifestations.  A 30 percent rating requires 
exudation or constant itching, extensive lesions or marked 
disfigurement.  The next higher evaluation of 50 percent 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations or is exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7817, 7806.  

In the veteran's case, he contends that the service-connected 
skin condition affects the fingers, hands, feet, groin and 
back.  He has provided testimony of the presence of itching, 
soreness, crusting and occasional blistering.  However, he 
reported that the condition is cyclical productive of 
outbreaks as well as periods where the condition improves and 
the crusting falls off.  

Reports of VA examination show that the veteran in the 
December 1997 examination demonstrated scaling plaques that 
are erythematous bilaterally on the palms.  On both of his 
feet he has odoriferous, scaling, eroded areas intradigially 
and under his toes at the metacarpal phalangeal area, and 
also he has scaling odoriferous plaques on his dorsal feet.  
There were also multiple eczematous plaques which were 
scattered.  Also, there were multiple scattered eczematous 
plaques on his arms bilaterally.  In the groin he had 
macerated plaques with mild erythema.  

The veteran's disability picture is complicated by additional 
conditions involving the skin for which service connection 
has not been established.  For example, the veteran has been 
found to have dyshidrosis and erosive interdigitalis as 
indicated by the January 1998 progress note.  

Despite this complication, it is apparent from the record 
that the veteran does not satisfy the criteria for the next 
higher disability rating.  Significantly, he has not shown 
objective evidence of ulceration, systemic or nervous 
manifestations or a condition that is exceptionally 
repugnant.  In view of the foregoing, I find that the 
preponderance of the evidence is against the claim for an 
increased rating for tinea manus, tinea pedis, tinea cruris, 
tinea corporis with dermatophytosis.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for treatment of his 
service-connected skin disorder.  In addition, he has 
provided testimony to the effect that his skin condition 
adversely affected his ability to work, particularly in his 
position as a school teacher, as he reported that his 
students were afraid to touch him.  He reported that as a 
consequence, he resigned.  I would note that the veteran has 
other, non-service-connected skin conditions in addition to 
the service-connected disability.  The veteran has not 
demonstrated that the service-connected skin disorder alone 
is productive of marked interference with employment.  In 
particular, nonservice-connected dyshidrosis and nummular 
eczema have been identified as contributing to the overall 
disability picture.  


ORDER

An increased rating for tinea manis, tinea pedis, tinea 
cruris, tinea corporis with dermatophytosis is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


